Defendant has appealed from a judgment of the Broome Trial Term of the Supreme Court in plaintiff’s favor in the sum of $15,121.10 after a trial by a jury in an action to recover damages for personal injuries. Defendant is a manufacturer of ladders. On September 6, 1940, it shipped to one of its distributors a “ Monarch ” wooden extension ladder consisting of two separate sections of sixteen feet each. On October 18, 1940, Anthony Grablick, a roofing contractor, purchased this ladder from the distributor. In November, 1940, Grablick contracted to construct a roof on a bam. Plaintiff, a roofer by trade, was employed by Grablick in the construction. On December 19, 1940, while plaintiff was ascending the ladder and carrying shingles weighing sixty-nine pounds the lower section broke and precipitated plaintiff to the ground, as a result of which he sustained serious injuries. Plaintiff sued the defendant to recover damages on the theory that it was guilty of negligence in manufacturing this ladder out of decayed material. The only questions involved in this case are whether or not decay was present in the ladder when it left defendant’s factory and whether or not it should have been discovered by proper inspection. Defendant concedes that the evidence is sufficient to establish that decay was present when the ladder broke. An expert witness for plaintiff testified that decay was present in the lumber at the time the ladder was fabricated and that the evidence of decay was discoverable by reasonable inspection. The evidence sustains the verdict of the jury. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ.